[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ARTICULATION
In answer to the plaintiff's Motion for Articulation dated October 28, 1997, the Court articulates its decision as follows:
There is no substantial change in circumstances which is CT Page 12247 excluded as a basis to seek modification of alimony. The examples following the abbreviation "i.e.," in page four of the decision are intended to be examples only and are not all inclusive possible changes of circumstances.
Klaczak, J.